                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
                                                                                  DATE FILED: 11/12/2019
                               UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK


       CHIKEZIE OTTAH,


                             Plaintiff,                     Civil Action No. 1:19-cv-08552 (LGS)
              v.                                            DOCUMENT FILED ELECTRONICALLY

        VERIZON SERVICES CORP.


                             Defendant.




                          NOTICE OF MOTION TO DISMISS COMPLAINT
                         PURSUANT TO FED. R. CIV. P. 12(B)(1) AND 12(B)(6)

This motion is DENIED without prejudice to renewal.
Defendant is not authorized to file a motion to dismiss
until the Court sets the briefing schedule. Although the
Court is in receipt of Defendant's pre-motion letter
proposing the motion to dismiss, this proposed motion
will be discussed at the November 21, 2019, conference,
with pro se Plaintiff. The Clerk of Court is respectfully
directed to close Dkt. No. 13.

Dated: November 12, 2019
       New York, New York
       PLEASE TAKE NOTICE that on this 11th day of November 2019, Defendant Verizon

Services Corp. (“Verizon”), by and through its undersigned counsel, moves this Court before the

Honorable Lorna G. Scholfield at Thurgood Marshall, United States Courthouse, 40 Foley Square,

New York, NY 10007, at a date and time to be determined by the Court, for an Order dismissing

the Complaint of Plaintiff Chikezie Ottah (“Plaintiff”). Verizon moves this Court pursuant to Fed.

R. Civ. P. 12(b)(1) to dismiss the Complaint for lack of subject matter jurisdiction as Plaintiff’s

allegations of patent infringement are wholly implausible and frivolous, and because Plaintiff lacks

standing to assert U.S. Patent No. 7,152,840 entitled “Book Holder” in this Action. Verizon further

moves this Court pursuant to Fed. R. Civ. P. 12(b)(6) to dismiss the Complaint for failure to state

a claim upon which relief can be granted as the Complaint falls well short of the pleading

requirements set forth under controlling precedent. In accordance with Section III.C.2 of the

Honorable Lorna G. Scholfield’s Individual Rules and Procedures, Verizon filed and served its

pre-motion letter on November 1, 2019. In support of this motion, Verizon shall rely on the

accompanying Memorandum of Law in support of this motion, the Declaration of Todd M. Nosher

and Exhibit 1 thereto, and any Reply that Verizon may file on or before December 2, 2019.

Accordingly, for these reasons, Verizon respectfully moves this Court for an order dismissing the

Complaint in its entirety, and for such other additional relief as the Court deems just.




                                                 1
Dated: November 11, 2019
New York, NY
                               Respectfully submitted,


                               s/ Todd M. Nosher

                               Ralph A. Dengler
                               Todd M. Nosher
                               VENABLE LLP
                               1270 Avenue of the Americas
                               New York, New York 10020
                               T: (212) 307-5500
                               F: (212) 307-5598
                               radengler@venable.com
                               tmnosher@venable.com

                               Counsel for Verizon Services Corp.




                           2
